Name: 80/609/EEC: Commission Decision of 23 May 1980 authorizing the French Republic not to apply Community treatment to men's and boys'shirts, woven, falling within heading No ex 61.03 of the Common Customs Tariff (category 8), originating in the People's Republic of China and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-04

 Avis juridique important|31980D060980/609/EEC: Commission Decision of 23 May 1980 authorizing the French Republic not to apply Community treatment to men's and boys'shirts, woven, falling within heading No ex 61.03 of the Common Customs Tariff (category 8), originating in the People's Republic of China and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 171 , 04/07/1980 P. 0022****( 1 ) OJ NO L 345 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 23 MAY 1980 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' SHIRTS , WOVEN , FALLING WITHIN HEADING NO EX 61.03 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 8 ), ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/609/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 16 MAY 1980 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' SHIRTS , WOVEN , FALLING WITHIN HEADING NO EX 61.03 ( CATEGORY 8 ) OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT THE PEOPLE ' S REPUBLIC OF CHINA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS , WITH A VIEW TO IMPLEMENTING THE AGREEMENT AND TO TAKE ACCOUNT OF ITS PARTICULARITIES , THE COUNCIL HAS BY REGULATION ( EEC ) NO 3061/79 OF 20 DECEMBER 1979 ( 1 ) ESTABLISHED SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ORIGINATING IN CHINA ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE PEOPLE ' S REPUBLIC OF CHINA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // EX 61.03 ( NIMEXE CODES 61.03-11 , 15 , 19 ( CATEGORY 8 ) // MEN ' S AND BOYS ' SHIRTS , WOVEN , OF WOOL , OF COTTON , OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 23 MAY 1980 . FOR THE COMMISSION HENK VREDELING VICE-PRESIDENT